This action was brought originally in the Crawford Common Pleas by Frank Derr against Jacob Brown and E. M. Loyer partners, doing business as Brown and Loyer. It appears that Derr and Brown had some negotiations concerning the sale of certain hay belonging to Derr and in the possession of a tenant on his farm.
It also appears that the hay was to be loaded upon a car under a permit issued by Brown on or before June 1, 1922, and sent to a consignee, one Fisher in New York, who was commission agent for Brown.
The hay was not loaded on the car before June 1st due to the fact that no car was furnished. Another permit was issued and the hay forwarded to Fisher but by mistake the agent of the railroad company issued the bill of lading showing the consignee to be Derr and Fisher as shipper instead of Brown and Loyer but Fisher was • named as consignee. Under instructions from Brown Mr. Derr certified on the bill of lading that the hay was sold to Brown and Loyer.
The judgment of the Common Pleas'in favor of Brown was affirmed by the Court of Appeals.
Derr in the Supreme Court contends:
1. That the bill of lading vested title to the hay in Brown and Loyer.
2. That the issuing of a second permit waived the agreement to ship on or before June 1st.
3. That the court erred in charging the jury.
4. That Brown and Loyer are estopped to deny that they bought the hay because of the written evidence.